Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 15, 16, 18-21 and 23-25 filed on April 19, 2022  have been fully considered but the argument regarding the rejection under 35 USC § 102 is rendered moot in view of new ground(s) of rejection necessitated by the amendment of the pending claims. 

Claim Rejections under 35 USC § 112
In view of the amendment of claims 18, 19 23 and 24, the previous rejection of the claims under 35 USC § 112 (b) is withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 18-21 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In claim 15 the limitation “wherein a reference picture index of the average merge candidate is inherited from one of the first merge candidate and the second merge candidate who has a merge index less than the other of the first merge candidate and the second merge candidate” was not described in the originally filed specification.
 Claims 20 and 25 recite similar limitation and are rejected due to similar reason set forth above with respect to claim 15. 

In claim 16 the limitation “ wherein when a merge index of the first merge candidate is less than a merge index of the second merge candidate, the reference picture index of the average merge candidate is set identical to a reference picture index of the first merge candidate, and wherein when the merge index of the first merge candidate is greater than the merge index of the second merge candidate, the reference picture index of the average merge candidate is set identical to a reference picture index of the second merge candidate,” was not described in the originally filed specification.

In claim 18 the limitation “wherein whether to add the average merge candidate to the merge candidate list or not is determined after adding motion information candidate included in a motion information list to the merge candidate list” was not described in the originally filed specification.

In claim 18 the limitation “wherein the motion information candidate is added to the merge candidate list as a new merge candidate when  a number of the at least one spatial merge candidate and the temporal merge candidate included in the merge candidate list is less than a second threshold value,” was not described in the originally filed specification.

Claims 20, 21, 23 and 25 are rejected due to similar reasons set forth above with respect to claims 15, 16 and 18.

The rest of the dependent claims are rejected based on their dependency from the rejected claims 15 and 20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18-21 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation “constructing a merge candidate list of the current block by inserting the at least one spatial merge candidate and the temporal merge candidate”. The claim fail to indicate where the “at least one spatial merge candidate and the temporal merge candidate” is inserted, thereby renders the claim indefinite. 

In claim 15 there is insufficient antecedent basis for the limitation “wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate which are already inserted to the merge candidate list”. Claims 20 and 25 recite similar limitation and are rejected on the same premise. Claims 20 and 25 recite similar limitation and are rejected due to similar reason as claim 15.
The rest of the dependent claims are rejected based on their dependency from the rejected claims 15 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 18-20, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 20190174136 A1) in view of  Seo et al. (US 2020/0053364 A1) and  Sugio et al. (US 2013/0003850 A1).

Regarding claim 15,  Jun discloses a method of decoding a video, the method comprising: deriving at least one spatial merge candidate of a current block, the at least one spatial merge candidate being derived from  at least one spatial neighboring block of the current block; deriving a temporal merge candidate of the current block, the temporal merge candidate being derived from a temporal neighboring block of the current block (¶¶0083, 0201-0209: the merge index may indicate a block, which derives the merge candidate, among reconstructed blocks spatially/temporally adjacent to the current block); constructing a merge candidate list of the current block by inserting the at least one spatial merge candidate and the temporal merge candidate (¶¶0208, 0233, 0253: additional merge candidate may mean at least one of a modified spatial merge candidate, a modified temporal merge candidate…the deriving of the additional merge candidate may mean deriving the additional merge candidate and adding the additional merge candidate to the merge candidate list); obtaining motion information of the current block based on the merge candidate list ( ¶0194-0195: motion information of the current block may be determined by using the generated merge candidate list) ; and obtaining prediction samples based on the motion information (¶¶0187, 0269: At least one to at most N prediction blocks may be generated by using motion information…), wherein if a number of merge candidates included in the merge candidate list is less than a first threshold value, an average merge candidate is newly added to the merge candidate list (¶¶0228-0230: When the number of derived spatial merge candidates is less than the maximum number of merge candidates, the temporal merge candidate may be preliminarily derived...the spatial merge candidates are merged by using one of an average value, a maximum value, a minimum value, a median value, a weighted average value, and a mode of motion information between spatial merge candidates having the same inter prediction indicator and/or reference picture), wherein a motion vector of the average merge candidate is derived by averaging a motion vector of the first merge candidate and a motion vector of the second merge candidate (¶¶0401-0402: L0 motion vector of one temporal merge candidate may be derived by using an average value between two derived L0 motion vectors).

Jun does not explicitly disclose wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate which are already inserted to the merge candidate list;  and wherein a reference picture index of the average merge candidate is inherited from one of the first merge candidate and the second merge candidate who has a merge index less than the other of the first merge candidate and the second merge candidate.
However, Seo discloses wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate which are already inserted to the merge candidate list (¶0148: the decoding device may derive the average value of L0 weights of the merge candidates included in the merge candidate list).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun by utilizing  wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate which are already inserted to the merge candidate list, as taught by Seo, for providing a highly efficient image compression technique for effectively transmitting, storing, and reproducing information of high resolution and high quality images (Seo: ¶0004). 
Furthermore, Sugio discloses  wherein a reference picture index of the average merge candidate is inherited from one of the first merge candidate and the second merge candidate who has a merge index less than the other of the first merge candidate and the second merge candidate (¶0157:  when the new candidate is added, merging block candidate indexes may be reassigned so that the merging block candidate indexes of smaller values are assigned to preexistent merging block candidates in priority to the new candidate).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Jun in view of Seo by utilizing wherein a reference picture index of the average merge candidate is inherited from one of the first merge candidate and the second merge candidate who has a merge index less than the other of the first merge candidate and the second merge candidate, as taught by Sugio, for providing an image coding method and an image decoding method with an increased coding efficiency (Sugio: ¶0007). 
Regarding claim 16, Jun in view of Seo and Sugio discloses the method of claim 15. Sugio further discloses wherein when a merge index of the first merge candidate is less than a merge index of the second merge candidate, the reference picture index of the average merge candidate is set identical to a reference picture index of the first merge candidate, and wherein when the merge index of the first merge candidate is greater than the merge index of the second merge candidate, the reference picture index of the average merge candidate is set identical to a reference picture index of the second merge candidate  (¶0175: when a new combined merging block candidate is added, the merging block candidate calculation unit 114 may reassign merging block candidate indexes so that the merging block candidate indexes of smaller values are assigned to preexistent merging block candidates in priority to the new candidate). The motivation statement set forth above with respect to claim 15 applies here. 

Regarding claim 18, Jun in view of Seo and Sugio discloses the method of claim 15. Additionally, Jun discloses  wherein whether to add the average merge candidate to the merge candidate list or not is determined after adding motion information candidate included in a motion information list to the merge candidate list (¶0233:  the encoder/decoder performs a redundancy check on whether the derived merge candidate and the merge candidate added to the merge candidate list have different motion information, and may add the derived merge candidate having different motion information to the merge candidate list), wherein the motion information candidate is added to the merge candidate list as a new merge candidate (¶0233:the encoder/decoder performs a redundancy check on whether the derived merge candidate and the merge candidate added to the merge candidate list have different motion information, and may add the derived merge candidate having different motion information to the merge candidate list), wherein the motion information candidate is derived from a spatial block(¶¶0135, 0202: Referring to FIG. 9, the spatial merge candidate of the current block may be derived from neighbor blocks adjacent to the current block X. The neighbor block adjacent to the current block may include at least one of a block (B1) adjacent to the top of the current block, a block (A1) adjacent to the left of the current block, a block (B0) adjacent to the top right corner of the current block, a block (B2) adjacent to the top left corner of the current block, and a block (A0) adjacent to the bottom left corner of the current block).

Furthermore,  Sugio discloses wherein the motion information candidate is added to the merge candidate list as a new merge candidate when  a number of the at least one spatial merge candidate and the temporal merge candidate included in the merge candidate list is less than a second threshold value (¶¶0157-0159: In Step S115, the merging block candidate calculation unit 114 sets the total number of merging block candidates after the adding of the new candidate as the size of the merging block candidate list…The new candidate in Step S114 is a candidate newly added to merging block candidates using a method described later when the total number of merging block candidates is smaller than a maximum number of merging block candidates). The motivation statement set forth above with respect to claim 15 applies here. 

Regarding claim 19, Jun in view of Seo and Sugio discloses the method of claim 18. Additionally, Jun discloses  wherein the at least one spatial neighboring block comprises at least one of a top neighboring block or a left neighboring block (Fig. 9, neighboring blocks A1, B1, B0, A0 and B2).

Regarding claims 20, 21, 23 and 24, claims 20, 21, 23 and 24 are drawn to method claims and recite the limitation analogous to claims 15, 16, 18 and 19. Thus, claims 20, 21, 23 and 24 are rejected due to similar reason set forth above with respect to claims 15, 16, 18 and 19.

If claim 25 is amended to establish functional relationship between the stored data and a computer, it should be rejected due to similar reason set forth above with respect to claim 15 since it recites the limitation analogous to claim 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (US 20190174136 A1). 

	Regarding claim 25, the claim is directed to “A non-transitory computer-readable medium for storing compressed data associated with a video signal, the compressed data comprising…”. In the claim, the non-transitory computer-readable medium merely serves as a support for the data stream without any functional relationship between the stored data and a computer. See MPEP 2111.05 (IID). Accordingly, the claimed feature “index information specifying one of merge candidates included in a merge candidate list of a current block, wherein the merge candidate list is constructed by inserting at least one spatial merge candidate and a temporal merge candidate, wherein the at least one spatial merge candidate is derived from at least one spatial neighboring block of the current block, wherein the temporal merge candidate is derived from a temporal neighboring block of the current block, wherein motion information of the current block is derived from a merge candidate specified by the index information, wherein prediction samples of the current block are obtained based on the motion information, wherein if a number of merge candidates included in the merge candidate list is less than a first threshold value, an average merge candidate is newly added to the merge candidate list, wherein the average merge candidate is derived by using a first merge candidate and a second merge candidate which are already inserted to the merge candidate list, wherein a motion vector of the average merge candidate is derived by averaging a motion vector of the first merge candidate and a motion vector of the second merge candidate, and wherein a reference picture index of the average merge candidate is inherited from one of the first merge candidate and the second merge candidate who has a merge index less than the other of the first merge candidate and the second merge candidate,” would not be given patentable weight. Jun teaches  “A non-transitory computer-readable medium for storing compressed data associated with a video signal” (¶0476: computer-readable recording medium include magnetic recording media such as hard disks, floppy disks, and magnetic tapes; optical data storage media such as CD-ROMs or DVD-ROMs; magneto-optimum media such as floptical disks; and hardware devices, such as read-only memory (ROM), random-access memory (RAM), flash memory, etc.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488